Case 1:19-cv-00008-KAM-SMG Document 25 Filed 05/22/19 Page 1 of 2 PageID #: 273



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ____________________________________
 MICHAL HONICKMAN, et al.,            :
                                      :
                   Plaintiffs,        :           Case No. 19-cv-00008 (KAM)(SMG)
                                      :
       -against-                      :
                                      :
 BLOM BANK SAL,                      :
                                      :
                   Defendant.         :
 ____________________________________:

                         NOTICE OF VOLUNTARY DISMISSAL

       Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Arie

 Miller, by and through the undersigned counsel, hereby gives notice that he is voluntarily

 dismissing his claims against the Defendant BLOM Bank SAL without prejudice.


 Dated: May 22, 2019
        Hackensack, NJ


                                           By:    /s/ Gary M. Osen
                                                  OSEN LLC
                                                  Gary M. Osen, Esq.
                                                  2 University Plaza, Suite 402
                                                  Hackensack, New Jersey 07601
                                                  Telephone: (201) 265-6400

                                                  ZUCKERMAN SPAEDER LLP
                                                  Shawn P. Naunton, Esq.
                                                  485 Madison Avenue, 10th Floor
                                                  New York, NY 10022
                                                  Telephone: (646) 746-8655


                                                  TURNER & ASSOCIATES, P.A.
                                                  C. Tab Turner, Esq.
                                                  4705 Somers Avenue, Suite 100
                                                  North Little Rock, AR 72116
                                                  Telephone: (501) 791-2277
Case 1:19-cv-00008-KAM-SMG Document 25 Filed 05/22/19 Page 2 of 2 PageID #: 274



                                           KOHN, SWIFT & GRAF, P.C.
                                           Steven M. Steingard, Esq.
                                           Stephen H. Schwartz, Esq.
                                           Neil L. Glazer, Esq.
                                           1600 Market Street, Suite 2500
                                           Philadelphia, PA 19103
                                           Telephone: (215) 238-1700

                                           Attorneys for Plaintiffs




                                       2
